DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending and examined.
	Rejections from the previous office action not appearing below have been withdrawn.

Claim Rejections - 35 USC § 112

Claim 6 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
This rejection is maintained for the reasons of record set forth in the Official action mailed 7/21/2021. Applicant’s arguments 12/21/2021 have been considered but are not deemed persuasive.
Applicant asserts that amending the claim to recite a specific length of additional nucleotides added to the guide RNA sequence 
In claim 6 there is no comparative basis for any difference between “from (what) would be expected” as recited in line 2 of claim 6 and the extra nucleotides of the claims with respect to using a vector derived from TMV as opposed to using a vector derived from TRV. Neither the specification nor the claim defines said difference between additional sequences at either end of the guide RNA with respect to utilizing TMV or TRV derived vectors and as such the claim fails to set forth the metes and bounds of the invention.
Claim Rejections - 35 USC § 102
Claims 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo, J. et al., Nature Biotechnology (November 2015) Vol. 3, no. 11 pp.1162-1165.
The claims are broadly drawn to any plant comprising any mutation.
Woo teaches targeted mutations stably maintained in whole plants and specifically teaches a BIN2 biallelic mutant of lettuce wherein the mutant allele is transmitted to the next generation and the mutation was made without introducing any foreign DNA.
This rejection is maintained for the reasons of record set forth in the Official action mailed 7/21/2021. Applicant’s arguments 12/21/2021 have been considered but are not deemed persuasive.
Applicant asserts that Woo does not teach the process of making the product of claim 19. This is not found to be persuasive because the mutant plants taught in Woo differ from the claimed plants only in their method of manufacture, as discussed above.  However, the method of making mutant plants which comprise a mutation would not impart a patentably distinct characteristic to the claimed mutant plants themselves that would distinguish them from the prior art mutant plants.  See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.


Claim Rejections - 35 USC § 103
Claim 20 remains and claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Woo, J. et al., Nature Biotechnology (November 2015) Vol. 3, no. 11, pp. 1162-1165 in view of de Vries, I.M. (1990) Plant Systematics and Evolution, Vol. 171, pp. 233-248.
This rejection is maintained for the reasons of record set forth in the Official action mailed 7/21/2021. Applicant’s arguments 12/21/2021 have been considered but are not deemed persuasive.
Applicant asserts that the plants of Woo were not made by the same process as those of the instant claims. This is not found persuasive because the there are no structural differences between the prior art plant and those of the instant claims. 
The mutant plants taught in Woo differ from the claimed plants only in their method of manufacture.  However, the method of manufacture itself would not impart a patentably distinct characteristic to the claimed mutant plants themselves that would distinguish them from the prior art mutant plants.  See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
The claims are broadly drawn to any method of making a plant seed comprising crossing a plant having a mutation to a different plant of the same species harvesting the seed and producing a progeny plant therewith, and isolating nucleic acids from the genetically edited plant.
Woo teaches a BIN2 biallelic mutant of lettuce wherein the mutant allele is transmitted to the next generation and the mutation was made without introducing any foreign DNA; and DNA sequencing (i.e. isolated nucleic acids from the mutant plant) on page 1163 paragraph spanning right and left columns and in Figure 2(f).
De Vries teaches methods of crossing lettuce (see page 237 1st and 2nd paragraphs).
It would have been obvious at the time of filing for one of ordinary skill to move the mutation of the BIN2 biallelic mutant of lettuce into another cultivar of lettuce to further study the genetics of BIN2. One of ordinary skill would have motivated to move the BIN2 mutation into another genetic background of lettuce to further study the brassinosteroid insensitive mutation in lettuce cultivars. One of ordinary skill would have a reasonable expectation of success in crossing the mutant lettuce of Woo with a wild type species given that the materials and methods for crossing lettuce were well known in the art as taught by Woo and de Vries; wherein identifying the BIN2 mutant in another plant or variety of lettuce resulting from said cross is an easily predictable outcome given that the level of skill in the art of making a cross between different lettuce plants, of isolating nucleic acids from said plant, and of identifying a BIN2 mutation is well established in the art.

Claims 6 and 19-22 are rejected.
Claims 1-5, 7-18 and 23 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663